Wheeler, C. J.
—The promise of the defendant, Wallace, to pay the debt due from Randolph to the plaintiffs was an original and not a collateral promise, and therefore was not within the statute of frauds. It was an original undertaking upon a new and distinct consideration, whereby the defendant became substituted in the place of Randolph, and the debt became his own debt. The defendant undertook to pay, in consideration of the transfer to him of Randolph’s interest in the stock in trade, and the plaintiffs, upon being informed of it, agreed to accept and look to him, and released Randolph. The statute does not apply to such a case. (2 Parsons on Con., 304; 2 Kent’s Comm., 123; Lemmon v. Box, 20 Tex., 329.) There is no error in the judgment; and it is
Affirmed.